Citation Nr: 0946441	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the residuals of a fracture to the left humerus.  

2.  Entitlement to service connection for loss of the use of 
the left hand, associated with a poor grip and numbness, to 
include as secondary to the Veteran's service-connected left 
humerus fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION


The Veteran had active service from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in San Juan, Puerto Rico, denying the claims on 
appeal.  

The Veteran requested a hearing before a Travel Board Member 
in his October 2006 formal appeal to the Board.  However, VA 
received written notice from the Veteran in May 2007 
indicating his desire to withdraw his request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 
30 percent for the residuals of a left humerus fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran's left hand disability, associated with a poor 
grip and numbness, did not manifest during or as a result of 
his military service, and it is not secondary to his service-
connected residuals of a left humerus fracture.  






	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the loss of use of the left hand, to include 
as secondary to a service-connected disability, have not been 
met.  38 U.S.C.A. §§ 1110,  5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 
2009); 556 U.S. ____ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2006 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of that claim in a November 2007 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in February 2006, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been incorporated into the evidence of 
record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained, and the Veteran indicated 
in a March 2007 letter that he had no additional evidence to 
submit in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2009); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for loss of the use of his left hand, associated 
with a poor grip and numbness, to include as secondary to his 
service-connected left humerus fracture.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran's left hand symptomatology is 
related to nonservice-connected disabilities, and not a 
residual of the Veteran's left humerus fracture.  As such, 
service connection is not warranted for loss of use of the 
left hand.  

The Veteran's service treatment records do not indicate that 
the Veteran suffered a chronic injury to his left hand during 
his military service.  According to a March 1952 treatment 
record, the Veteran suffered a fracture of the left mid-
humerus when he was involved in an automobile accident.  It 
was noted that there was no artery or nerve involvement.  
However, subsequent treatment records from April and May 1952 
noted that the Veteran had no active extension of the wrist 
or fingers and that he had poor electrical responses to the 
extensor group applied by the radial nerve.  According to an 
October 1952 in-service treatment record, however, the 
Veteran's radial nerve had made an almost complete recovery.  
A November 1952 note indicates that the Veteran had left 
wrist drop secondary to a radial nerve neuropathy.  However, 
the Veteran's radial nerve appeared to be regenerating at 
this time.  According to the Veteran's September 1953 
discharge examination, the Veteran had slight limitation of 
motion in his left upper arm, with some difficulty extending 
the wrist when the fingers were kept extended.  He was also 
noted to have slightly diminished grip in his left hand and 
he was noted to have a diagnosis of an old healed fracture of 
the left humerus with recovered left radial nerve palsy.  

Post-service treatment records demonstrate that the Veteran's 
radial nerve continued to improve upon treatment.  The 
Veteran was afforded a VA examination in June 1955.  During 
the examination, the Veteran was found to have normal 
reflexes and sensation of the left upper extremity.  Muscle 
tone and volume of the left arm and forearm were also found 
to be normal.  The examiner concluded that there was no 
objective evidence of a disturbance of the radial nerve, and 
it was the examiner's opinion that there were not any 
significant neurological deficits.  

Subsequent VA examinations also suggest that the Veteran has 
not suffered from chronic symptomatology of a left hand 
condition since his separation from active duty.  There was 
no mention of left hand symptomatology during a March 1969 VA 
examination.  Also, a March 1981 VA examiner found that the 
Veteran had normal left handgrip.  There was no mention of 
numbness or weakness in the left hand.  

The first post-service evidence of left hand symptomatology 
is a December 1985 VA treatment record.  According to the 
record, the Veteran was complaining of left upper arm pain 
with numbness in his fingers.  In January 1986, the Veteran 
was noted to have pain and numbness in his left upper 
extremity and his neck for the past three to four months.  
The examining physician noted that the Veteran had 
degenerative joint disease of the cervical spine.  The 
Veteran was also noted to have hypertension, non-insulin 
dependent diabetes mellitus, and radiculopathy of the lumbar 
spine.  The Veteran was also diagnosed with rule out outlet 
syndrome of the thoracic spine.  A motor nerve conduction 
velocity study from January 1986 revealed normal values for 
both upper extremities with evidence of possible mild carpal 
tunnel syndrome of the right upper extremity.  A January 1986 
electromyelograph (EMG) demonstrated increased insertional 
activity in all muscles of the left upper extremity with no 
evidence of lower motor neuron disease.  It was noted that 
these findings could be related to the Veteran's degenerative 
joint disease.  

In a statement received by VA in February 1991, the Veteran 
indicated that he could not hold heavy objects.  In a 
December 1993 VA examination, the Veteran was noted to have a 
history of objects falling out of his left hand.  According 
to a February 1993 private neurologist's note, the Veteran 
had signs of left cervical radiculopathy.  It was noted that 
a nerve conduction study showed bilateral carpal tunnel 
syndrome and neuropathy of the left upper extremity.  

In November 2005, the Veteran was provided a nerve conduction 
study of the upper extremities.  The Veteran was found to 
have prolonged latencies of the bilateral median nerves with 
decreased conduction velocities of the bilateral median and 
ulnar nerves and the left radial at the forearm.  He was also 
found to have significant ipsilateral median to ulnar latency 
differences bilaterally.  The examiner concluded that the 
Veteran had sensory motor demyelinating polyneuropathy with 
superimposed bilateral (moderate) focal median neuropathy at 
the wrists, or, carpal tunnel syndrome.  These symptoms were 
not related to the Veteran's in-service left humerus 
fracture.  

The Veteran was afforded a VA examination of the left hand in 
February 2006.  The examiner noted that the Veteran was right 
handed.  The Veteran reported having left hand pain and 
numbness that began approximately two and a half years 
earlier.  The examiner noted that the Veteran had a history 
of diabetic neuropathy and carpal tunnel syndrome.  A 
diagnosis of moderate to severe degenerative joint disease of 
the left hand was assigned, based on a November 2001 VA X-ray 
of record.  The Veteran was also diagnosed with diabetic 
neuropathy with left carpal tunnel syndrome by energy-
dispersive X-ray (EDX).  The examiner concluded that while 
the Veteran did fracture his left humerus during military 
service, there was no objective evidence of disturbance of 
the radial nerve or any neurological deficit upon VA 
examination in June 1955.  The examiner concluded that the 
Veteran had moderate to severe arthritis of the left hand 
that was due to the natural process of aging.  The examiner 
further diagnosed the Veteran with diabetic polyneuropathy 
with bilateral carpal tunnel syndrome that was due to 
diabetes mellitus.  The examiner concluded that both of these 
conditions were unrelated to the Veteran's left humerus 
fracture and that there was no present medical diagnosis that 
could be attributed to the Veteran's claim of secondary 
service connection.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for a left hand 
condition manifested by weakness and numbness, to include as 
secondary to his service-connected left humerus fracture.  
While the Veteran's service treatment records demonstrate 
that the Veteran's radial nerve was injured during his active 
military service, the preponderance of the evidence 
demonstrates that this condition resolved upon treatment.  
According to the June 1955 VA examination, there was no 
objective evidence of impairment of the left radial nerve.  
Also, there was no mention of left hand symptomatology upon 
VA examination in March 1969 or March 1981.  Since there is 
no evidence of a chronic condition during service, and there 
is not a showing of continuity of symptomatology after 
service, the Veteran is not entitled to service connection on 
a direct basis.  See 38 C.F.R. § 3.303(b).  

Likewise, the evidence demonstrates that the Veteran is not 
entitled to service connection for a left hand disorder as 
secondary to his service-connected left humerus fracture.  
See 38 C.F.R. § 3.310(a).  The February 2006 VA examiner, 
after reviewing the medical evidence of record, concluded 
that the Veteran had no current medical diagnosis that could 
be attributed to his left humerus fracture.  Rather, the 
examiner opined that the Veteran's left hand weakness and 
numbness was due to diabetic polyneuropathy and bilateral 
carpal tunnel syndrome.  The record contains no medical 
evidence to the contrary, and as such, the preponderance of 
the evidence demonstrates that the Veteran's left hand 
numbness is not secondary to a service-connected disability.  

The Board recognizes that the Veteran believes his left hand 
numbness and weakness is secondary to his service-connected 
left humerus fracture.  However, as a layperson, the Veteran 
is not competent to provide an opinion regarding the 
etiological manifestations of his left hand symptomatology.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, since the Board has received no 
evidence suggesting that the Veteran has the requisite 
training to offer a competent medical opinion, the Veteran's 
opinion as to etiology is of no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for loss of the use of the left hand, 
associated with a poor grip and numbness, to include as 
secondary to his service-connected left humerus fracture, 
must be denied.



ORDER

Entitlement to service connection for loss of the use of the 
left hand, associated with a poor grip and numbness, to 
include as secondary to the Veteran's service-connected left 
humerus fracture, is denied.  


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for the residuals of a 
fracture to the left humerus.  For historical purposes, the 
Veteran was granted service connection for this condition in 
a June 1969 rating decision.  A disability rating of 10 
percent was assigned, effective as of September 20, 1953.  
Subsequently, in a September 1998 rating decision, the 
Veteran's disability rating was increased to 30 percent, 
effective as of January 29, 1998.  The Veteran filed a claim 
for an increased disability evaluation in March 2005.  This 
claim was denied in a July 2005 rating decision, and the 
Veteran appealed this decision to the Board in January 2006.  

The Veteran was last afforded VA examination for the 
residuals of his left humerus fracture in May 2005.  The duty 
to conduct a contemporaneous examination is triggered when 
the evidence indicates that there has been a material change 
in disability or that the current rating may be incorrect.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  According to a March 2006 VA outpatient treatment 
record, the Veteran had a pain level characterized as a 9/10 
in his left upper extremity, with an overall decrease in the 
strength, endurance and range of motion of his left upper 
extremity.  This evidence suggests that the Veteran's level 
of disability may have changed.  

Furthermore, the record contains no evidence of medical 
treatment since May 2007.  According to an August 2009 
statement from the Veteran's representative, the Veteran's VA 
treatment records document frequent visits to physical 
therapy and to specialists.  Therefore, attempts to obtain 
any medical evidence that has been developed since May 2007 
should be made before appellate review may proceed.  

Finally, VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For 
an increased-compensation claim, § 5103(a) requires that the 
Veteran be notified of a need to demonstrate a worsening of 
this disorder, including the impact on his employment and 
daily life.  Also, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As of yet, the Veteran has not received proper 
notice addressing all of these factors.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The AMC should send the Veteran notice 
in compliance with Vazquez-Flores, 
advising him that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon his employment 
or daily life, and providing the Veteran 
with notice of the criteria listed in the 
applicable diagnostic codes.

2. The Veteran should be asked to submit 
or identify any additional evidence in 
support of his claims.  Treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, since May 2007, should be 
obtained and incorporated into the 
Veteran's claims file.  

3. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected residuals of a left humerus 
fracture.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth all orthopedic 
symptomatology associated with the 
Veteran's left humerus fracture, including 
loss of range of motion.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left upper extremity.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


